On June 2, 2014, the Defendant was sentenced for the offense of Driving Under the Influence of Alcohol or Drugs - Fourth or Subsequent Offense, a felony, in violation of §61-8-401, MCA to a commitment to the Montana Department of Corrections for placement in an appropriate correctional facility or program for a period of thirteen (13) months without parole. If the Defendant successfully completes a residential alcohol treatment program operated or approved by the Department of Corrections, the remainder of the thirteen (13) months shall be followed by commitment for a term of five (5) years, all of which is suspended, to the Department of Corrections, to run consecutively to the term of thirteen (13) months.
On November 6,2014, the Defendant’s Application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court (hereafter “the Division”).
The Defendant appeared via videoconference and was represented by Madison Mattioli, third year law student under the supervision of Ed Sheéhy, Jr., Montana Office of Public Defender. The State was not represented.
Before hearing the Application, the Defendant was advised that the Division has the authority not only to reduce the sentence or affirm it, but also increase it. The Defendant was further advised that there is no appeal from a decision of the Division. The Defendant acknowledged that he understood this and stated that he wished to proceed.
Rule 12, Rules of the Sentence Review Division of the Supreme Court of Montana, provides that, “The sentence imposed by the District Court is presumed correct. The sentence shall not be reduced or increased unless it is clearly inadequate or clearly excessive.” (Section 46-18-904(3), MCA).
The Division finds that the reasons advanced for modification are insufficient to hold that the sentence imposed by the District Court is clearly inadequate or clearly excessive.
Therefore, it is the unanimous decision of the Division that the sentence shall be AFFIRMED.
Done in open Court this 6th day of November, 2014.
Chairperson, Hon. Brad. Newman, Member Hon. Kathy Seeley and Member Hon. Brenda Gilbert.